ORDER
PER CURIAM.
Defendant was convicted by a jury of possession of heroin and sentenced by the *29court as a prior offender to three years imprisonment. He also appeals from the denial of his Rule 29.15 motion after an evidentiary hearing. We affirm. The findings and conclusions of the motion court are not clearly erroneous, and an extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only setting forth the reasons for our order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).